Citation Nr: 0530415	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1955 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The RO denied service connection for a nervous condition 
in September 1993.  He was notified of the adverse decision 
and of his appellate rights in a letter dated September 20, 
1993.  He did not appeal the RO's decision.

2.  Evidence submitted since the September 1993 RO decision 
denying service connection for a nervous condition is 
cumulative and redundant of evidence previously considered 
and it does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1993 RO decision denying service connection 
for a nervous condition is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material has not been received to reopen the 
veteran's claim of service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100,5102,5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2004).  VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In this case, the veteran's original claim of service 
connection for a nervous condition was denied in September 
1993.  He was notified of the adverse action and of his 
appellate rights, and he did not file an appeal.  As such, 
the September 1993 RO decision became final.  Many years 
later, in September 2002, he filed an application to reopen 
his claim.  As his claim was previously denied and became 
final, new and material evidence must be received in order to 
reopen the claim.  38 C.F.R. § 3.156 (2004).  The controlling 
regulation which defines new and material evidence was 
amended as of August 2001.  This amended version of the law 
is applicable to the veteran's claim. 

In January 2003, the RO sent the veteran a VCAA letter, 
describing to him what kind of evidence would constitute new 
and material evidence to reopen his claim under the unamended 
version of the law.  It is noted, however, that the amended 
version of 38 C.F.R. § 3.156 was properly applied by the RO 
when it rendered its decision in September 2003.  Further, 
the amended version of 38 C.F.R. § 3.156 was cited in the 
September 2003 Statement of the Case (SOC).  Thus, the Board 
concludes that any initial procedural defect was cured by the 
RO's subsequent actions. 

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the RO informed the veteran in the January 2003 
letter and then later in a September 2004 SOC about the 
information and evidence that is necessary to reopen the 
claim for service connection for a nervous disorder and to 
substantiate that claim.  The RO also informed the veteran 
what evidence it already had regarding his claim.  Concerning 
the "fourth element," the Board finds that the veteran was 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has also 
informed the veteran in the rating decision and SOC of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

Additionally, the duty to assist the veteran has been 
satisfied in this case.  In this regard, the Board notes that 
the veteran's service medical records are unavailable for 
review as they have been reported by the National Personnel 
Records Center (NPRC) as having been destroyed by a fire, 
which occurred in 1973.  The RO requested the NPRC provide 
alternative evidence in the form of morning reports if there 
were no medical records.  NPRC responded that no morning 
reports existed.  The RO did obtain the veteran's VA medical 
treatment and private medical records pertinent to the years 
after service and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  It is noted that the 
veteran is in receipt of Social Security Administration 
benefits.  It is unclear whether such benefits are disability 
or additional income.  In any event, there is no indication 
that related records are relevant to the present appeal.  For 
these reasons, the Board concludes that the VA has fulfilled 
the duty to assist the veteran in this case.  

Evidence and Analysis

Since a final decision was rendered by the RO in September 
1993, the veteran is responsible for providing new and 
material evidence to warrant the reopening of his claim.  The 
Board must compare the evidence considered at the time of the 
last final decision, to the evidence received since the last 
final decision.  If the evidence is new and material, then 
the Board will reopen the claim. 

For evidence to be considered new and material it must be 
existing evidence not previously submitted to agency decision 
makers that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  The "new 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  38 
C.F.R. § 3.156(a). 

When making the initial decision in September 1993, the RO 
did not review the veteran's service medical records.  As 
previously stated, these records were destroyed.  The RO did 
review a variety of evidence that revealed that the veteran 
had been treated for psychiatric problems after service.  A 
VA social worker note,  dated in August 1991, reflects 
impressions including anxiety, depression, and a panic 
attack.  Additionally, this record reflects the veteran's 
reported history of having nervous problems in service.  The 
RO also reviewed a discharge summary from Doctors Hospital of 
Springfield, dated in January 1992, that showed a diagnosis 
of anxiety.  The basis for the September 1993 denial was ". 
. . there was no evidence showing a diagnosis of a nervous 
condition in [his] post service medical records."  

Years later, the veteran requested that his claim be reopened 
because he had new and material evidence, specifically a 
March 2003 SSA letter showing his entitlement to benefits.  
This letter is new evidence as it had not been previously 
considered.  It is not, however, material evidence as it does 
not raise a reasonable possibility of substantiating the 
claim.  It does not make any reference to the veteran having 
a psychiatric disability during service or thereafter. 

In addition, newly submitted evidence includes a 
"Comprehensive Problem List Summary" from the VA Medical 
Center in Kansas City, Missouri.  Within the list, there is 
evidence that the veteran was treated for a depressive 
disorder in 1999 and 2002.  This evidence is not new and 
material as it does not relate "to an unestablished fact 
necessary to substantiate the claim."  Rather, the evidence 
simply reiterates that the veteran was diagnosed as having a 
psychiatric disability many years after his discharge from 
service.  The problem list is cumulative and redundant of 
evidence used to make the September 1993 RO decision.

Therefore the Board's review of the evidence of record 
discloses that new and material evidence has not been 
received to reopen the claim of service connection for a 
psychiatric disability.  Therefore the veteran's claim must 
be denied.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disability is 
denied. 



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


